 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GENENTECH, INC., a Delaware                         Case No.: 18-CV-1518 JLS (JLB)
     corporation,
12
                                        Plaintiff,       ORDER GRANTING PLAINTIFF’S
13                                                       MOTION TO VOLUNTARILY
     v.                                                  DISMISS WITH PREJUDICE
14
     ELI LILLY AND COMPANY, an Indiana
15                                                       (ECF No. 73)
     corporation,
16                                    Defendant.
17
18         Presently before the Court is Plaintiff Genentech, Inc.’s Motion to Voluntarily
19   Dismiss With Prejudice (ECF No. 73). Defendant Eli Lilly and Company filed a response
20   requesting the Court either name Defendant the prevailing party or, in the alternative, enter
21   final judgment under Federal Rules of Civil Procedure 54, 56, and 58. ECF No. 75.
22   Plaintiff filed a reply and noted that it does not oppose the request to name Defendant the
23   prevailing party, but that it does oppose Defendant’s request to enter judgment. ECF No.
24   76.
25         After reviewing the Motion and the Parties responses, the Court GRANTS
26   Plaintiff’s Motion to Voluntarily Dismiss (ECF No. 73) and DISMISSES WITH
27   PREJUDICE this action in its entirety. Because the Court dismisses the case with
28   prejudice, the Court DECLARES Defendant to be the prevailing party in this action. See

                                                     1
                                                                                18-CV-1518 JLS (JLB)
 1   Raniere v. Microsoft Corp., 887 F.3d 1298, 1307 (Fed. Cir. 2018) (holding that a voluntary
 2   dismissal with prejudice under Rule 41(a)(2) is sufficient to establish prevailing party
 3   status on a defendant).
 4         IT IS SO ORDERED.
 5   Dated: March 16, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              18-CV-1518 JLS (JLB)
